DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.

Claim Objections
Claims 8 and 10 are objected to because of the following:  
Claim 8 has been amended to include the recitation of the percentage range indicating reduction of moisture content:
A method comprising: 
disposing an amount of BSG as a bed; and
exposing the bed to infrared radiation in the medium to far infrared range for a sufficient time to reduce a moisture content of the bed by 70 percent to 90 percent...
Claim 10 depends from claim 8 and recites the following:
the method of claim 8, wherein exposing comprises exposing the bed to infrared radiation for a sufficient time to reduce a moisture content of the bed by 70 percent to 90 percent.
It appears that claim 8 has been amended to include the limitations of claim 10. However, claim 10 has not been cancelled and is still presented with “Original” status identifier. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al (US 20120005916 A1) in view of Minnie et al (US 5233763 A).
Claim 1 has been amended to recite the following limitations:
A method of reducing a moisture content of brewers’ spent grain (BSG) comprising:
exposing an amount of BSG having a moisture content of 60 percent to 80 percent to infrared radiation in the medium to far infrared range for a dwell time of 3 minutes to 6 minutes, wherein the exposure results in 70 percent to 90 percent reduction in a moisture content of the amount of BSG.
Claim 8 has been amended to recite the following limitations:
A method comprising: disposing an amount of BSG as a bed; and
exposing the bed to infrared radiation in the medium to far infrared range for a sufficient time to reduce a moisture content of the bed by 70 percent to 90 percent, wherein the infrared radiation is provided by at least one infrared emitter positioned 10 centimeters to 20 centimeters from the bed.
In regard to claims 1, 8 and 10, Lopez et al discloses “[a] process for drying brewer's spent grains, so as to obtain a product with moisture lower than or equal to 15% by weight, biologically stable in time, with high nutritional value, commercially profitable, and environmentally safe, the process comprising two phases: the first one is a mechanical pressing operation for diminishing the initial moisture of brewer's spent grains from at least 75-80% by 
Hence, in regard to the recitation of “BSG having a moisture content of 60 percent to 80 percent”,  Lopez et al discloses “initial moisture of brewer's spent grains from at least 75-80% by weight” (Abstract).
In regard to the recitation of “wherein the exposure results in 70 percent to 90 percent reduction in a moisture content of the amount of BSG”, Lopez et al discloses a “process for drying brewer's spent grains, so as to obtain a product with moisture lower than or equal to 15% by weight”. 
Therefore, Lopez et al meets the limitations of the initial moisture content and the degree if the reduction of moisture content.
Further, regarding the moisture ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
Lopez et al discloses that “any industrial moist effluent or by-product which can undergo a drying process for obtaining a product with a moisture content lower than 15% by weight and which can be subsequently used as foodstuff for humans and animals” ([0002]).
Lopez et al discloses:
[0022] The object of the present invention is to provide a process for drying brewer's spent grains, obtained as a by-product from brewing, having a moisture content of 75 to 80% by weight or even higher, so as to obtain a product which is dry, lower than 15% moist by weight, biologically stable in time and highly nutritional. 
[0023] A process has been developed for drying brewer's spent grains, which comprises two phases. During the first phase, mechanical pressing is performed, wherein a portion of the water contained is removed, and subsequently, during the second phase, a process of final drying is effected by means of a thermopneumatic system, through which a moisture value suitable for preserving the product is reached, lower than 15% by weight.

Lopez et al is silent as to the infrared radiation.
Minnie et al discloses a sludge drying apparatus employing infrared heaters:
 A sludge drying apparatus (10) including a housing through which air is recirculated wherein makeup air forms an air curtain assuring recirculation of heated air. The housing (12) includes a receiving station (14) in which sludge (20) is deposited on a conveyor belt (18). The conveyor belt (18) moves the sludge (20) to a drying station (16) where infrared heaters (42) radiate infrared heat on the sludge. Air for drying the sludge circulates from a fan plenum (28) to an air supply plenum (24). Air from the air supply plenum (24) passes across the 
A plurality of infrared heaters 42 are disposed in the lower wall of the air supply plenum 24 immediately above the conveyor belt 18. The infrared heaters 42 are mounted over openings 44 in the lower wall of the air supply plenum 24 which separates the air supply plenum 24 from the belt passageway 30. Air is permitted to pass through the openings 14 and across the face of the infrared heaters 42 before impinging upon sludge 20 carried by the conveyor belt 18. Air passing through the openings 44 is heated as it crosses the face of the infrared heaters 32. The drying action is caused by infrared heat radiated from the infrared heaters 42, and also by the heated air which flows through the openings 44 (Col. 4 lines 32-45).
... a plurality of infrared heat sources being disposed in said air supply plenum for radiating infrared heat onto the sludge conveyed by said conveyor through said drying station, said sources of infrared heat being mounted over openings in the air supply plenum through which air is directed toward the sludge on said conveyor (claim 1). 
... infrared heating means spaced sufficiently from the opening in said air supply plenum to permit the circulation of convection air therethrough and in radiant heat relationship to sludge on said belt, whereby to dry said sludge by both convection and radiant heat (claim 9). 


One of ordinary skill in the art would have been motivated to employ alternative source of heat that is conventionally used in the drying of the by-product material.
The specific time of the radiation exposure would depend on the initial moisture of the BSG, the thickness of the bed, the desired level of drying, and various parameters involved in the IR drying process.
Further in regard to the time recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

In regard to claims 5 and 11, one of ordinary skill in the art would have been motivated to employ infrared energy characteristics that are sufficient for drying the BSG.
In regard to claim 6 and 8, Minnie et al discloses depositing the sludge on the conveyor. This reads on disposing the material to be dried on bed. 
In regard to claims 7 and 12-13, one of ordinary skill in the art would have been motivated to vary the thickness of the bed and the drying time based on the desired optimal drying conditions.
In regard to claim 14, Lopez e al discloses “[t]he product obtained by the process of the present invention, may also be used in human feed by virtue of its nutritional features” ([0046]).
In regard to claim 15, Lopez e al discloses “[t]he final product obtained by this process has a moisture content below 15%, suitable for performing other subsequent operations such as 
In regard to claims 16-17, Minnie et al discloses;
... infrared heating means spaced sufficiently from the opening in said air supply plenum to permit the circulation of convection air therethrough and in radiant heat relationship to sludge on said belt, whereby to dry said sludge by both convection and radiant heat (claim 9). 
One of ordinary skill in the art would have been motivated to position infrared heaters/emitters in the optimal way to achieve desired level of drying of BSG.
In regard to claims 18-19, Minnie et al discloses:
... a plurality of infrared heat sources being disposed in said air supply plenum for radiating infrared heat onto the sludge conveyed by said conveyor through said drying station, said sources of infrared heat being mounted over openings in the air supply plenum through which air is directed toward the sludge on said conveyor (claim 1). 
... infrared heating means spaced sufficiently from the opening in said air supply plenum to permit the circulation of convection air therethrough and in radiant heat relationship to sludge on said belt, whereby to dry said sludge by both convection and radiant heat (claim 9). 
Hence, Minnie et al discloses positioning the by-product on the belt and moving the by-product through drying zones (see ta least claims 1 and 9).
In regard to claims 18-20, Lopez et al discloses “[a] process for drying brewer's spent grains, so as to obtain a product with moisture lower than or equal to 15% by weight, biologically stable in time, with high nutritional value, commercially profitable, and environmentally safe, the process comprising two phases: the first one is a mechanical pressing operation for diminishing the initial moisture of brewer's spent grains from at least 75-80% by weight, up to a lower moisture value of 70% by weight; the liquid obtained is carried to an effluent treatment plant; the solid obtained undergoes a second phase; said second phase consists of thermal drying, having . 

Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive.
On page 5 of the Reply to the Final Office action mailed 12/14/2020, Applicant restate claim 1. Further on page 5 of the Reply, Applicant addresses prior art references to Lopez and Minnie.
On page 6 of the Reply, Applicant states the following:
Minnie does not describe a wavelength of its infrared radiation or a dwell time for the sludge exposure to infrared radiation. Minnie describes heating air that is moved through a plenum with the infrared radiation. The sludge is purportedly dried by the infrared heaters and the heated air together. However, infrared radiation does not heat air. As the Application describes, “[i]t is believed that the infrared energy excites or increases the vibrational frequency of polar molecules such as water in the BSG creating heat. When used with food, infrared energy is transmitted as electromagnetic waves and then converted to heat when it excites the polar molecules in the BSG. The heat created within the BSG from infrared energy causes water molecules to vaporize and escape as a gas allowing moisture to he removed from the BSG.
Since infrared does not heat the air and surrounding medium, the energy transfer is highly efficient.” Minnie describes heating air "‘as it crosses the face of the infrared heaters 32.” To this extent, Minnie appears to be utilizing infrared radiation as a form of convective heat. Like
Lopez, Minnie is describing drying sludge using convective heat.......drawing heated air over the sludge and. by the use of a vacuum, through the sludge. 
Modifying the teachings of Lopez, to employ the teachings of Minnie would suggest not suspending particles in heated air as described in Lopez, but drawing heated air over and through a bed of particles. It is still heated air that is doing the drying (convective heating) Minnie proposes heating the air with infrared heaters. This will not work.

In response to Applicant’s arguments regarding the heating action, it is noted that Minnie teaches the following:
The conveyor belt (18) moves the sludge (20) to a drying station (16) where infrared heaters (42) radiate infrared heat on the sludge. Air for drying the sludge circulates from a fan plenum (28) to an air supply plenum (24). Air from the air supply plenum (24) passes across the face of the infrared heaters (42), and is directed downwardly toward the sludge (20) in a belt passageway (30) (Abstract).
A plurality of infrared heaters 42 are disposed in the lower wall of the air supply plenum 24 immediately above the conveyor belt 18. The infrared heaters 42 are mounted over openings 44 in the lower wall of the air supply plenum 24 which separates the air supply plenum 24 from the belt passageway 30. Air is permitted to pass through the openings 14 and across the face of the infrared heaters 42 before impinging upon sludge 20 carried by the conveyor belt 18. Air passing through the openings 44 is heated as it crosses the face of the infrared heaters 32. The drying action is caused by infrared heat radiated from the infrared heaters 42, and also by the heated air which flows through the openings 44 (Col. 4 lines 32-35).
... a plurality of infrared heat sources being disposed in said air supply plenum for radiating infrared heat onto the sludge conveyed by said conveyor through said drying station, said sources of infrared heat being mounted over openings in the air supply plenum through which air is directed toward the sludge on said conveyor (Claim 1). 
.... infrared heating means spaced sufficiently from the opening in said air supply plenum to permit the circulation of convection air therethrough and in radiant heat relationship to sludge on said belt, whereby to dry said sludge by both convection and radiant heat (Claim 10).  

Therefore, Minnie teaches “[t]he drying action is caused by infrared heat radiated from the infrared heaters 42. Minnie teaches that infrared heat is radiated onto the sludge and the air is heated as it crosses the face of the infrared heaters 32. It is further noted that instant claims do not exclude drying by heated air. It is further noted that the reference is a prior art for all that teaches. 
"Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991) see MPEP 2121.01).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lopez et al discloses a “process for drying brewer's spent grains, so as to obtain a product with moisture lower than or equal to 15% by weight, biologically stable in time, with high nutritional value, commercially profitable, and environmentally safe, the process comprising two phases: the first one is a mechanical pressing operation for diminishing the initial moisture of brewer's spent grains from at least 75-80% by weight, up to a lower moisture value of 70% by weight; the liquid obtained is carried to an effluent treatment plant; the solid .
In response to Applicant’s arguments regarding the specific time and wavelength of the radiation exposure, it is noted that the specific time and wavelength of the radiation exposure would depend on the initial moisture of the BSG, the thickness of the bed, the desired level of drying, and various parameters involved in the IR drying process.
Further in regard to the time and wavelength recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

In regard to claims 16-17, Minnie et al discloses that “[a] plurality of infrared heaters 42 are disposed in the lower wall of the air supply plenum 24 immediately above the conveyor belt 18. 
One of ordinary skill in the art would have been motivated to position infrared heaters/emitters in the optimal way to achieve desired level of drying of BSG.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791